department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date 235912-te ge eo contact person telephone number identification_number employer_identification_number date uil legend insurance_company receiver state court state dear ------------------ this letter responds to the request of receiver of insurance_company dated date for a ruling that insurance_company will suffer no adverse federal_income_tax consequences under sec_501 of the internal_revenue_code code with regard to the final distributions to creditors and the closing of its receivership estate facts the supervision and control of the court-appointed statutory receiver in ------- insurance_company was placed in receivership by state court due to its financial condition approximately one year later state court ordered receiver of insurance_company to liquidate the business and assets of insurance_company due to its significant insolvency insurance_company under sec_816 of the code because more than percent of its reserves were life_insurance_reserves as defined under sec_816 from ------- through ------ receiver represents that insurance_company entered into a series of transactions to transfer its life_insurance and annuity policies and corresponding assets relative to the respective policyholder liabilities to other insurance_companies as a insurance_company is an insolvent insurance_company being liquidated under prior to ------- receiver represents that insurance_company qualified as a life - - result of these transactions receiver represents that insurance_company no longer met the definition of a life_insurance_company under sec_816 beginning in ------- insurance_company was recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 commencing ----- --------------------- for tax_year s when insurance company’s policy claims exceed its reserves and when insurance company’s net written premiums or if greater direct written premiums did not exceed the dollar_figure limit as prescribed by sec_501 in accordance with state’s comprehensive statutory scheme for the liquidation of insolvent insurers and with the supervision and approval of state court in particular receiver represents that insurance_company as an insolvent insurance_company under state’s control has not issued any insurance contracts and has only administered claims during the period of its receivership receiver further represents that insurance_company has effectively ceased operations except for final distributions and plans to distribute its remaining assets pursuant to applicable state law receiver represents that it has conducted the liquidation of insurance_company receiver seeks a ruling to the effect that insurance_company will suffer no prior to recent amendments sec_501 of the code provided that an sec_501 of the code provides that an organization described in section ruling requested adverse federal_income_tax consequences under sec_501 of the code with regard to the final distributions to creditors and the closing of its receivership estate law and analysi sec_501 of the code is exempt from federal_income_tax insurance_company other than a life_insurance_company was tax-exempt if its net written premiums or if greater its direct written premiums did not exceed dollar_figure section of the act made several changes to sec_501 that in general are effective for taxable years beginning after date specifically the act amended sec_501 of the code to provide for the exemption of a insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if - i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums companies in receivership or liquidation section e of the act provides in the the pension funding equity act p l act was enacted on april the act provides a special transition rule with respect to certain insurance - - we must determine whether insurance_company meets the new requirements of case of a company or association which a for the taxable_year which includes ---------- ------------------------------------------------------------------------------------------------------------------ ------- meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before ---------------------- and b on ----------------- is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date sec_501 of the code as amended by the act receiver represents that insurance_company as an insolvent insurance_company has not issued any insurance contracts and has only administered non-life insurance claims during its period of receivership moreover pursuant to insurance company’s form_990 for the ------ taxable_year insurance_company did not receive any premiums and did not issue any insurance contracts because more than of its gross_receipts does not consist of premiums insurance_company does not meet the new requirements of amended sec_501 of the code for its taxable years beginning after ----------------------- ----------------------------------------------------------------------------------------------------------------- -- ------- thus we must determine whether insurance_company meets the requirements of the transition rule for companies in receivership or liquidation under section e of the act and therefore continues to qualify for recognition of exemption this determination is a two-step process taxable_year which includes ----------------- insurance_company meets the requirements of sec_501 of the code as in effect for its last taxable_year beginning before ---------------------- in order to meet the previous statutory language of sec_501 of the code insurance_company must be an insurance_company other than life and its net written premiums or if greater direct written premiums must not exceed dollar_figure from ------- through ------ receiver represents that insurance_company entered into a series of transactions to transfer its life_insurance and annuity policies and corresponding assets relative to the respective policyholder liabilities to other insurance_companies as a result of these transactions receiver represents that insurance_company no longer met the definition of a life_insurance_company under sec_816 beginning in ------- pursuant to insurance company’s form_990 for the ------- taxable_year insurance_company was in the midst of liquidation was still administering non-life insurance claims and did not have net or direct written premiums exceeding dollar_figure based on the representations and information included in the submission for its taxable_year which includes ----------------- insurance_company is a non-life insurance_company and its net written premiums did not exceed dollar_figure accordingly insurance_company satisfies the requirements of section e a of the act for companies in receivership or liquidation under section e b of the act we must then determine whether on ------ - under section e a of the act we must first determine whether for the - - since insurance_company has established that it meets both requirements of ---------- insurance_company was in a receivership liquidation or similar proceeding under the supervision of a state court insurance_company is an insolvent insurance_company and receiver represents that on ----------------- insurance_company was in receivership liquidation or similar proceeding under the supervision of state court in ------- insurance_company was placed in receivership by state court due to its financial condition approximately one year later insurance_company was placed in liquidation by state court due to its significant insolvency insurance_company has represented warranted and provided documentation that establishes that it has been in receivership and liquidation by order of state court since ------- furthermore receiver is subject_to the orders of state court and final distributions are subject_to approval by state court based on the representations and information included in the submission on ----------------- insurance_company was in a receivership liquidation or similar proceeding under the supervision of a state court accordingly insurance_company satisfies the requirements of sec_306 of the act for companies in receivership or liquidation ruling section e of the act insurance_company qualifies for the transition rule for companies in receivership or liquidation under the act therefore the act’s amendments to sec_501 of the code do not apply to insurance_company until taxable years beginning after the earlier of the date insurance company’s liquidation ends or date accordingly insurance_company continues to qualify as exempt from federal_income_tax under sec_501 as an organization described in sec_501 transition rule for companies in receivership or liquidation is in effect under section e of the act in addition to certain clarifications being made the requirements for qualification as an insurance_company under c of the code as amended by section of the act have changed in the facts and representations upon which it is based except as we have ruled herein we express no opinion as to the tax consequences of the transactions under other sections of the code and income_tax regulations code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you this ruling will be made available for public inspection under sec_6110 of the this ruling is based on the understanding that there will be no material changes insurance_company may rely on this ruling only during the period in which the - - this ruling is directed only to the organization that requested it section if you have any questions about this ruling please contact the person whose disagree with our proposed deletions you should follow the instructions in notice k of the code provides that this ruling may not be used or cited by others as precedent name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
